Citation Nr: 0902370	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disability, 
to include residuals of a right ankle sprain.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a right leg disability, to include the 
right ankle.

During his hearing before the undersigned Veterans Law Judge, 
the veteran raised a claim concerning an eye injury.  Such 
matter is REFERRED to the RO for any action deemed necessary.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of a right leg or ankle condition.

2.  A right leg disability, to include residuals of a right 
ankle sprain, has not been documented following the veteran's 
discharge from service.  


CONCLUSION OF LAW

A right leg disability, to include residuals of a right ankle 
sprain, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a July 2004 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a private medical report, and the 
testimony of the veteran at hearings at the RO and before the 
undersigned.

The Board notes that a VA examination has not been scheduled 
with respect to this claim.  However, that development is not 
required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See 38 C.F.R. § 3.159(c)(4); see also Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by responding to notices 
and by providing testimony at RO and Board hearings.  Thus, 
the veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the service treatment records 
provide no support for his allegation that he sustained an 
injury to the right leg or ankle during service.  In this 
regard, the Board notes that the service treatment records 
are negative for complaints or findings of a right leg or 
ankle disability.  A clinical evaluation of the lower 
extremities and feet on the separation examination in 
February 1968 was normal.

A private physician reported in January 1969 that the veteran 
had an acute right ankle sprain in July 1968.  While this 
supports the veteran's allegation that he was treated during 
1968 for his right leg, it must be observed that this merely 
establishes that the veteran had a right ankle sprain 
following service.  The injury was characterized as acute, 
and no history of any in-service problems involving the right 
lower extremity was provided.  The veteran has not furnished 
any medical evidence demonstrating that he currently has a 
right leg disability, to include residuals of a right ankle 
sprain. 

The Board concludes that the medical findings on the service 
examination are of greater probative value than the veteran's 
statements regarding the existence or etiology of any current 
right leg disability.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a right leg disability, to 
include residuals of a right ankle sprain.




ORDER

Service connection for a right leg disability, to include 
residuals of a right ankle sprain, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


